Citation Nr: 0417790	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to April 25, 1946, and Regular Philippine Army service 
from April 26, 1946, to May 1946.  He died in June 1996, and 
the appellant is his surviving spouse.

Service connection was previously denied for the cause of the 
veteran's death by a March 1999 decision of the Board of 
Veterans' Appeals (Board).  The appellant did not appeal this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

This matter is before the Board from a February 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which found that new and 
material evidence had been presented, but proceeded to deny 
the underlying claim of service connection for the cause of 
the veteran's death as not well grounded.  

The Board in April 2001 remanded the claim to the RO for 
additional development and reconsideration under the newly 
enacted Veterans Claims Assistance Act of 2000, 114 Stat. 
2096 (2000) (VCAA).  The RO returned the case to the Board in 
May 2002.

After the RO returned the case to the Board, the Board chose 
to undertake evidentiary development in this case pursuant to 
38 C.F.R. § 19.9(a)(2).  In August 2002, the Board requested 
copies of the veteran's treatment records from the Veteran's 
Memorial Medical Center, Hilaga Avenue, Diliman, 0870 Quezon 
City, Philippines, from 1965 to 1996.   

The United States Court of Appeals for the Federal Circuit 
recently invalidated provisions of 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii) which allowed the Board to decide claims based 
on new evidence that it developed without obtaining a waiver.
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 234 F.3d 682 (Fed. Cir. 2003).  As the Board no 
longer had the authority to decide this claim, it was 
remanded in September 2003 for the RO to consider the newly 
received evidence and to readjudicate the claim.  The case 
has now been returned to the Board.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the appellant 
in the development of her claim and has notified her of the 
information and evidence necessary to substantiate her claim.

2.  The veteran had recognized guerilla service from February 
1945 to April 25, 1946, and Regular Philippine Army service 
from April 26, 1946, to May 1946 (during World War II).  He 
had no certified status as a prisoner of war (POW). 

3.  A certification from a Philippine Office of the Local 
Civil Registrar shows that the Register of Deaths states that 
the veteran died on June [redacted], 1996, and that the cause of 
death was pulmonary tuberculosis (PTB).

4.  At the time of the veteran's death, service connection 
was not in effect for any disorder.

5.  The veteran did not have PTB in service and there is no 
credible and acceptable diagnosis of PTB, supported by 
objective evidence consistent with the requirements of 
38 C.F.R. § 3.374, within three years of separation from 
service.

6.  PTB is not shown to be related to the veteran's military 
service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312, 3.374 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA promulgated 
revised regulations to implement these changes in the law in 
August 2001.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the appellant informed of its actions 
to develop the record, of the need for her to submit specific 
types of competent evidence that would substantiate her 
claim, and of the specific reasons for denying her claim.

By virtue of the information contained in the discussion in 
the February 2000 and February 2002 rating decisions, the May 
2000 statement of the case, the VCAA letter of May 2001, the 
October 2000, February 2002, January 2004 supplemental 
statements of the case, and the April 2001 and September 2003 
Board remands, the appellant was notified of the information 
necessary to substantiate her claim and which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  
Therefore, VA has no outstanding duty to inform her that any 
additional information or evidence is needed.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), that a notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

Upon review of the claims folder, the Board notes that the 
appellant filed a claim to reopen the claim for service 
connection for the cause of the veteran's death in December 
1999.  In a February 2000 rating decision, the RO found that 
new and material evidence had been submitted to reopen this 
claim, but denied the underlying claim of entitlement to 
service connection for the cause of the veteran's death.  In 
April 2001 the Board remanded the case for reconsideration 
under the VCAA.  In a February 2002 rating decision, service 
connection was denied.

Additional development was performed by the Board in August 
2002.  Subsequently, in September 2003 the Board remanded the 
case for the RO to consider the new evidence received by the 
Board.  Service connection was again denied by the RO in 
January 2004.

While the appellant was not provided with a VCAA letter prior 
to the initial February 2000 rating decision, the Board finds 
that the timing of the claim (December 1999), and initial 
rating decision (February 2000) made it infeasible to provide 
notice required by the VCAA (enacted in November 2000) prior 
to the initial RO decision.    

The Board in April 2001 remanded this case for the RO to 
readjudicate under the criteria of the newly enacted VCAA.  
In addition, by letter dated in May 2001, the appellant was 
informed of the laws pertaining to the VCAA.  Thereafter the 
RO readjudicated the appellant's claim in a February 2002 
rating decision.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant. Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  Significantly, the 
Court took "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the RO 
readjudicating the claim, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
supplemental statements of the case were provided to the 
appellant.  The appellant has been provided every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices. 

The appellant has been advised as to her due process rights 
with respect to her claim.  She was told what was needed to 
support her claim.  She was informed as to what additional 
information or evidence was still needed from her and she was 
told that VA had obtained service medical records and VA 
medical records.  Further, while the RO has made several 
requests to the appellant to submit medical evidence in 
support of her claim, no additional medical records have been 
identified by the appellant. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to her case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


Background.   The service medical records include a February 
1945 declaration that the veteran signed which stated that, 
to the best of his knowledge, he was sound and well. An April 
1946 examination report revealed that examination of the 
lungs, including a chest X-ray, was normal and that the 
examiner determined that the veteran was physically qualified 
for service in the Army of the Philippines. The service 
medical records include no evidence of complaints, findings, 
or diagnoses related to a lung disorder or PTB.  There is no 
discharge examination of record.

A March 1947 document from the Headquarters of the Army of 
the Philippines reveals that the veteran's name was on an 
approved guerilla roster.

In an August 1967, VA Form VB8-4169, Supplement to VA Forms 
8-526, VB8-534, and 8-535 (For Philippine Claims), the 
veteran reported that he had not incurred a combat wound or 
injury during active service in World War II.

In an April 1975 claim, the veteran asserted that he had had 
PTB in service in August 1945, that he was treated at the 
31st Evacuation Hospital by Dr. [redacted], and that he was 
currently receiving outpatient treatment at the Veterans 
Memorial Hospital.  With his claim, he submitted a July 1974 
prescription note from Dr. [redacted] which stated that 
he treated the veteran for PTB in August 1945 "due to 
hardship and fatigue cause by active duty in the field." Dr. 
[redacted] also stated that the veteran was currently under 
continuous treatment and frequent check up.

In April 1975, the RO requested that the National Personnel 
Records Center (NPRC) furnish all available clinical records 
and chest X-ray films taken during service, to include X-ray 
films from the February 1945 entrance examination and from 
the May 1946 separation examination. Later in April 1975, the 
NPRC responded that no entrance and separation examination X-
rays films were found.  In September 1975, the NPRC responded 
that the requested clinical records and X-rays were not 
available.

In May 1975, the RO received an affidavit from Dr. [redacted] in 
which he stated that he was a physician surgeon, that he had 
been a First Lieutenant in the Medical Corps of the 31st 
Infantry attached to the U.S. Army Evacuation Hospital in 
Meycauayan, Bulacan, that the veteran was his patient "during 
the liberation period and up to the present," that he had 
treated the veteran for PTB in August 1945, and that the 
veteran was currently still suffering from "frequent cold and 
cardiac ailment due to heart failure."

The file contains an August 1996 certification from the 
Republic of the Philippines, Office of the Local Civil 
Registrar, in Calauan, Laguna, which states that the Register 
of Deaths showed that the veteran died in June 1996, at the 
age of 72 and that the cause of death was PTB.  

The appellant apparently filed an informal claim for service 
connection for the cause of the veteran's death by letter in 
February 1997

In an April 1997 letter, the RO informed the appellant that 
she should send actual copies of clinical records of 
treatment for PTB, to include X-rays and laboratory results, 
from the earliest date following discharge from service.  The 
RO informed her that, if she wished the RO to request the 
medical records, she should complete and return an enclosed 
authorization form.  The RO stated that, in order to 
establish service connection for the cause of the veteran's 
death, it must be shown that the veteran suffered from a 
disease or injury that was incurred as a result of his 
military service and which resulted directly in his death or 
which materially contributed to or hastened his death.  The 
RO stated that recent treatment records alone were not enough 
to prove that the condition that caused death was service-
related.

In May 1997, the appellant submitted a formal claim 
authorizing and consenting to the release of information to 
the VA and reported that the veteran had been treated for PTB 
off and on from 1946 to 1967 by Dr. Vicente N. Sta. Maria and 
that he had been treated for PTB at the Veterans Memorial 
Medical Center from 1966 to June 1996.

In May 1997, the RO received a medical certificate from Dr. 
Sta. Maria in which he stated that he treated the veteran off 
and on from 1946 to 1967 for "debilitating diseases," which 
included PTB, minimal.  

The claims file also includes an undated Memorandum for File 
signed by an RO adjudication officer addressing the 
credibility of evidence submitted by Dr. Santa Maria.  The 
memorandum stated that Dr. Santa Maria disclosed that he 
graduated from the University of Santo Tomas and received his 
medical license in 1937 and that he specialized in pulmonary 
diseases; that the records on file at the Professional 
Regulations Commission showed that Dr. Santa Maria last 
renewed his medical license in 1975; and that his 
correspondence showed his current position as Medical Officer 
V - OIC, Field Operations, Regional Health Office No. 4, 
Department of Health, Laguna Provincial Chest Center, Santa 
Cruz, Laguna.  The memorandum further noted that Dr. Santa 
Maria was a regular contributor of medical statements in 
support of VA claimants and that the statements usually 
identified medical conditions often reporting that treatment 
was rendered 40 to 50 years ago. The memorandum stated that 
the RO had made numerous requests for Dr. Santa Maria's 
clinical and/or treatment files contemporaneous to the 
periods of alleged treatment, but that he had advised the RO 
that all such records were destroyed by fire in 1983.  It was 
concluded that statements from Dr. Santa Maria describing 
medical histories prior to 1983 were based solely upon his 
memory and were unsubstantiated by supportive medical 
documentation.  It was deemed to be of no useful purpose to 
pursue further development of clinical records from Dr. Santa 
Maria for treatment rendered prior to 1983.

The Board notes several other documents referring to the 
credibility of Dr. Sta. Maria.  These include a July 1998 
report of a field examination that disclosed that Dr. Sta. 
Maria was alive, bedridden, and senile.  He could hardly 
communicate in a coherent manner, and his alleged clinic did 
not exist.  His wife reported that he last practiced medicine 
in June 1993 and ended with the termination of his contract 
as honorary consultant to the Laguna Chest Center of Sta. 
Cruz, Laguna.  He had suffered a "heart stroke," and he had 
been incapable of practicing medicine due to rapid mental 
deterioration and stopped treating and consulting in May 
1994.  It was noted that, as to alleged medical certificates 
signed by Dr. Sta. Maria, his wife recalled that an attorney 
had requested that the doctor sign several papers sometime in 
1995 and 1996.  She stated that he had no medical records in 
his possession and that his physical and mental condition had 
severely deteriorated since December 1996 to the point that 
he could no longer affix his signature.  She had lived with 
the doctor since 1993 and had never encountered any of the 
veterans in the medical certificates shown to her.  Three 
other witnesses stated that they had never heard of Dr. Sta. 
Maria having a clinic in the area and that they did not 
personally know the doctor.

In an undated Memorandum for File, an adjudication officer 
from the RO noted that the aforementioned field examination 
had been conducted and that the findings were "self-evident." 
It was noted that 39 medical certificates signed by Dr. Sta. 
Maria, including one pertinent to this appeal, accompanied 
the field examination and that most of the certificates had 
been prepared in 1995 and 1996 which was well after Dr. Sta. 
Maria was alleged to have suffered mental and physical 
incapacitation.  It was also noted that there were no 
original clinical records of treatment for any of these 
individuals.  The adjudication officer stated that it was 
evident that a claims fixer was involved in these cases and 
that, basically, all of the medical certificates had been 
prepared on the same typewriter, probably by the fixer, who 
then sought Dr. Sta. Maria for his signature.  The 
adjudication officer emphasized that medical certificates 
prepared for Dr. Sta. Maria's signature had no credibility, 
that they could not be supported by actual clinical records 
of treatment, and that they were, "in fact, probably 
fraudulent."

By rating action in December 1997 service connection for the 
cause of the veteran's death was denied as the evidence of 
record failed to establish any relationship between the 
veterans military service and his death.

In a March 1999 decision, the Board found that a 
preponderance of the probative, competent evidence showed 
that the cause of the veteran's death, PTB, was not incurred 
in service or within three years thereafter; that PTB was 
first shown by competent, credible evidence more than 15 
years after service; and that the PTB was not otherwise 
related to service.

Nothing on file indicates that the appellant appealed the 
March 1999 Board decision to the Court.

In February 2000 the claimant filed a claim to reopen the 
claim for service connection for the cause of the veteran's 
death.  With her claim she submitted a private medical 
statement from Dr. Eustacio Endaya dated in January 2000.  
Dr. Endaya reported that the veteran had been his regular 
patient off and on from 1950 to 1962 due to PTB, bilateral, 
and hypertension.  He stated that records of treatment were 
no longer available as they had already been destroyed.

In a February 2000 rating decision, the RO found that the 
statement from Dr. Endaya constituted new and material 
evidence and reopened the claim.  The RO however denied the 
claim of entitlement to service connection for the cause of 
the veteran's death.  The RO found that the statement did not 
show that the death causing PTB had its inception in service 
or within the three year presumptive period.  It was noted 
that the alleged treatment from Dr. Endaya started only in 
1950, which was more than three years after the veteran's 
military discharge in May 1946.  Further, the RO also 
determined that the evidence did not show any relationship or 
nexus between an in-service disease or injury and the 
condition causing the veteran's death.  Accordingly, the RO 
concluded that the reopened claim was not plausible and 
denied the claim as not well grounded.

In April 2001 the Board remanded this case to the RO for 
readjudication under the VCAA, noting that the VCAA 
eliminated the concept of a well-grounded claim.

By rating action in February 2002 service connection for the 
cause of the veteran's death was again denied. 

After the RO returned the case to the Board, the Board chose 
to undertake evidentiary development in this case pursuant to 
38 C.F.R. § 19.9(a)(2).  This included requesting copies of 
the veteran's treatment records from the Veteran's Memorial 
Medical Center, Hilaga Avenue, Diliman, 0870 Quezon City, 
Philippines, from 1965 to 1996.  These records were received 
by the Board.

However, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii), taking away the Board's authority to decide 
claims based on new evidence that it develops without 
obtaining a waiver.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  
As such in September 2003, the Board remanded the case to the 
RO to re-adjudicate the claim in light of the additional 
evidence received.  By rating action in January 2004 service 
connection for the cause of the veteran's death was again 
denied.

As previously noted, copies of the veteran's treatment 
records from the Veteran's Memorial Medical Center, Hilaga 
Avenue, Diliman, 0870 Quezon City, Philippines, from 1965 to 
1996 were received by the Board.  These include treatment 
records and laboratory and X-ray reports which show treatment 
for several disorders, including active and inactive PTB with 
hemoptysis, and show that the veteran also received 
outpatient treatment at that facility.  He was admitted to 
the hospital for the first time in August 1965 at which time 
it was noted that his present condition had started about 
three months prior to admission.  In the September 1965 
discharge
summary, a treatment provider stated that the veteran had 
been a known tubercular since 1963, "having been diagnosed 
and treated as such." The veteran was again hospitalized from 
January to February 1966 and in April 1966 and treatment 
providers noted that "present condition started since the 
Japanese time as chronic non-productive cough and low grade 
fever associated with slight chest and back pains" but that 
no consultation was made at that time, that the veteran 
reported that he did not mind this because it "did not bother 
him so much," and that no medication was taken.  It was noted 
that he first had blood-streaked sputum in 1957, that he had 
occasionally had the same symptoms since that time, and that 
several physicians who prescribed medications were consulted 
but his symptoms persisted.  The records again noted that his 
first admission at the Veterans Memorial Hospital was in 
August 1965.  The April 1966 discharge summary stated that 
the present illness (PTB) started five years prior to 
admission as chest and back pains, cough, afternoon increased 
temperature, and anemia, and that he was diagnosed with PTB 
and given medication.  This examiner noted that the veteran 
was first admitted to the Veterans Memorial Hospital in 1963.  
An April 1966 treatment provider noted that the veteran's 
condition apparently started in August 1965 when he was 
admitted for the first time.

The Veterans Memorial Medical Center Records show that the 
veteran was again hospitalized from February to July 1971.  
One treatment provider stated that "it was however in the 
1950's that chest X-ray was taken." Treatment providers also 
noted that he had previously been confined in the "chest 
service" four years prior to admission and had been receiving 
treatment at "OPS" for follow-up.  In the discharge summary 
it was noted that he was "a known case of PTB since1950 
having been diagnosed and irregularly treated as such."  
November 1971 hospital records state that his PTB with 
hemoptysis started 16 years prior to admission as blood-
streaked sputum accompanied by chronic cough and gradual loss 
of weight, that he had consulted a physician who gave him 
anti-Koch's therapy, and that he had been a known case of PTB 
since 1955.  It was noted that his first admission at that 
Veterans Memorial Hospital was in August 1965.  He reported 
that his family history was positive for PTB.  A November 
1971 discharge summary reported that the veteran had been a 
known tubercular for several years and that he had previously 
been admitted to the Veterans Memorial hospital several 
times.

September and October 1972, May 1989, August 1990, March and 
November 1991 Veterans Memorial Medical Center records report 
that the veteran had been a known case of PTB and diagnosed 
with PTB since 1965, that he had been hospitalized several 
times for treatment of PTB since 1965, and that he received 
follow-up treatment at the "VMH-OPS" and "OPD-VMMC."  January 
1990 records show that the veteran's first episode of 
hemoptysis was in 1965 and that he had been admitted several 
times since 1965 for recurrent hemoptysis.  The veteran's 
last hospitalization at the Veterans Memorial Hospital was 
from June 14, 1996, to June 21, 1996, and the final diagnosis 
was PTB, MA, activity undetermined (INA - RFP - ETB); 
pulmonary emphysema; and pleural thickening, right, rule out 
pleural effusion, minimal.  It was noted that the veteran had 
had a history of PTB since 1965 and that PTB was diagnosed in 
1965.  The impression of chest X-rays was PTB, MA, activity 
(?); pulmonary emphysema; and pleural thickening, right, rule 
out pleural effusion, minimal.  It was also noted that the 
veteran had been brought to San Pablo Hospital two days 
earlier where the veteran refused admission and was given 
medications and released.


Criteria and Analysis.   Service connection may be granted 
for disability resulting from injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury suffered, or disease contracted, in the line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For 
a veteran who has served during a period of war, and 
tuberculosis has become manifest to a degree of ten percent 
disabling within three years) of his or her separation from 
active military service; such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), (4), 3.309(a), 
(b).

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the three-year 
presumptive period provided by § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a).

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless designated medical 
personnel certify that such diagnosis was incorrect.  38 
C.F.R. § 3.374(a).  Diagnosis of active pulmonary 
tuberculosis by VA medical authorities as the result of 
examination, observation, or treatment generally will be 
accepted for rating purposes.  38 C.F.R. § 3.374(b).  
Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

VA has received numerous contentions from the appellant that 
the veteran's tuberculosis, which was the primary cause of 
his death, had been incurred as a result of his military 
service.  Although a lay person is competent to testify as to 
his or her experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Initially, certification from the Headquarters, Army of the 
Philippines dated in March 1947 reflects that the veteran had 
recognized guerilla service from February 1945 to April 1946 
and regular Philippine Army service in April 1946 to May 
1946. The service department did not certify any POW status.  
Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 
106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Regulations also provide that VA shall accept the findings of 
the appropriate service department that a person was a POW 
during a period of war unless a reasonable basis exists for 
questioning it. 38 C.F.R. § 3.1(y).  In this case, the 
veteran had certified service.  He however has no certified 
POW status.  The Board is bound by the service department's 
certification of his service. 

At the time of the decedent's death, service connection was 
not in effect for any condition.  The service medical records 
are silent as to treatment of any injuries, wounds, 
disabilities, or diseases during service, and no lung 
abnormalities were shown in the service medical records. 

The medical records dated in 1965 document the veteran's 
earliest PTB problems. Ultimately, he died in June 1996 and 
the condition causing his death was listed as PTB.  There is 
no indication that the veteran suffered from a lung disorder 
or PTB at any time during service, or for almost two decades 
thereafter.

Upon careful review of this case, the Board finds that there 
is no competent evidence relating the cause of the veteran's 
death to service.  The appellant has contended in this 
appeal, without support in the contemporaneous medical 
record, that the cause of his death was somehow related to 
his service.  The record fails to include any competent 
clinical evidence etiologically linking the certified cause 
of the veteran's death to service or the first three post-
service years.

In this regard, the Board must specifically address the 
statements made by Drs. [redacted], Sta. Maria, and Endaya.  Dr. 
[redacted] maintained that he treated the veteran from August 
1945 to the present.  Dr. Sta. Maria reportedly treated the 
veteran from 1946 to 1967.  Dr. Endaya reported that he 
treated the veteran from 1950 to 1962.  They all maintained 
in their written statements that their office records were 
destroyed.  Dr. Sta. Maria as previously noted has been 
mentally incompetent and senile for several years.  The RO 
after investigating the certifications by Dr. Sta. Maria 
concluded his statements had no credibility and were in fact, 
probably fraudulent. 

Essentially, the findings and conclusions of Drs. [redacted], 
Sta. Maria, and Endaya do not constitute probative and 
competent evidence.  This evidence was clearly based on the 
recollections of Drs. [redacted], and Endaya going back several 
decades, and the probably fraudulent statement from Dr. Sta. 
Maria.  In fact, in this case, the doctors' opinions were not 
only offered without any documentary support, but the 
opinions were offered from 30 to more than 50 years after the 
alleged periods of treatment and after the veteran's death.

In summation, the available medical evidence is insufficient 
to be accepted by VA as a confirmed diagnosis of active 
tuberculosis prior to 1965.  Regulation at 38 C.F.R. § 
3.374(c) mandates that diagnoses of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment. 

The Board has reviewed that contemporaneous medical evidence 
in connection with the lay evidence and established criteria 
for evaluating the noted disability.  This legal criteria and 
the available evidence does not establish that service 
connection is warranted for PTB, or that this condition was 
related to the veteran's death.  While the veteran was 
diagnosed with PTB, this diagnosis was not rendered until 
1965, decades after the veteran's release from active 
military service.  There is no credible medical evidence or 
opinion that has linked this disorder with the veteran's 
military service.

The only medical opinion as to the cause of the veteran's 
death was reported on the certificate from the local civil 
registrar dated in August 1996.  The only condition 
associated with his death was PTB.  This disorder has not 
been associated with the veteran's military service by any 
competent medical opinion.  As noted above, PTB in not linked 
by medical evidence to his recognized period of active 
service.  Upon examination in April 1946, chest x-rays were 
normal.

The probative medical evidence does not establish that the 
cause of the veteran's death was incurred or aggravated 
during his military service or within any applicable 
presumptive period.  Accordingly, the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



